      Case 4:20-cv-02122 Document 1 Filed on 06/17/20 in TXSD Page 1 of 14



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ROBERT VANDERPLOEG,              )
                                 )
                     Plaintiff,  )
                                 )                   CIVIL ACTION
vs.                              )
                                 )                   Case No.
PETEREIT’S MIRACLE CORNERS, LLC, )
                                 )
                     Defendant.  )

                                            COMPLAINT

       COMES NOW, ROBERT VANDERPLOEG, by and through the undersigned counsel,

and files this, his Complaint against Defendant PETEREIT’S MIRACLE CORNERS, LLC,

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the

ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, ROBERT VANDERPLOEG (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in



                                                 1
      Case 4:20-cv-02122 Document 1 Filed on 06/17/20 in TXSD Page 2 of 14



performing one or more major life activities, including but not limited to: walking and standing.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

       7.      Defendant,      PETEREIT’S        MIRACLE            CORNERS,    LLC     (hereinafter

“PETEREIT’S MIRACLE CORNERS, LLC”), is a limited liability company that transacts

business in the State of Texas and within this judicial district.

       8.      Defendant, PETEREIT’S MIRACLE CORNERS, LLC, may be properly served

with process for service via its registered agent, to wit: Stanford G. Cohen, Registered Agent, 11

Greenway Plaza, Suite 1400, Houston, TX 77046.

                                   FACTUAL ALLEGATIONS

       9.      On or about May 12, 2020, Plaintiff was a customer at “Wingstop” a business

located at 114B W. Southmore Avenue, Pasadena, TX 77502, referenced herein as “Wingstop”.

Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Also attached is a

photograph documenting Plaintiff’s visit to the Property. See Exhibit 2.

       10.     Plaintiff lives 13 miles of the Property.

       11.     Defendant, PETEREIT’S MIRACLE CORNERS, LLC, is the owner of the real



                                                  2
      Case 4:20-cv-02122 Document 1 Filed on 06/17/20 in TXSD Page 3 of 14



property and improvements that Wingstop is situated upon and that is the subject of this action,

referenced herein as the “Property.”

          12.   Plaintiff’s access to the business(es) located 114B W. Southmore Avenue,

Pasadena, TX 77502, Harris County Property Appraiser’s account numbers 0281770000026

(“the Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, PETEREIT’S MIRACLE CORNERS, LLC, is compelled to remove the physical

barriers to access and correct the ADA violations that exist at the Property, including those set

forth in this Complaint.

          13.   Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

          14.   Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          15.   Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to



                                                 3
      Case 4:20-cv-02122 Document 1 Filed on 06/17/20 in TXSD Page 4 of 14



suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                      COUNT I
                          VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;



                                                  4
      Case 4:20-cv-02122 Document 1 Filed on 06/17/20 in TXSD Page 5 of 14



       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       21.     The Property is a public accommodation and service establishment.

       22.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       23.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       24.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       25.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his



                                                 5
      Case 4:20-cv-02122 Document 1 Filed on 06/17/20 in TXSD Page 6 of 14



access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       26.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Defendant, PETEREIT’S MIRACLE CORNERS, LLC, has discriminated against

Plaintiff (and others with disabilities) by denying his access to, and full and equal enjoyment of

the goods, services, facilities, privileges, advantages and/or accommodations of the Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       28.     Defendant, PETEREIT’S MIRACLE CORNERS, LLC, will continue to

discriminate against Plaintiff and others with disabilities unless and until Defendant,

PETEREIT’S MIRACLE CORNERS, LLC, is compelled to remove all physical barriers that

exist at the Property, including those specifically set forth herein, and make the Property

accessible to and usable by Plaintiff and other persons with disabilities.

       29.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing



                                                 6
      Case 4:20-cv-02122 Document 1 Filed on 06/17/20 in TXSD Page 7 of 14



of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Near the Family Thrift Center, due to a policy of having a large concrete trashcan

               in the middle of the exterior accessible route, there are publicly accessible areas of

               the Property having accessible routes with clear widths below the minimum 36

               (thirty-six) inch requirement as required by Section 403.5.1 of the 2010 ADAAG

               standards. This violation would make it dangerous and difficult for Plaintiff to

               access exterior public features of the Property. (Also add below)

       (ii)    Due to a policy of not having parking stops for the parking spaces directly in front

               of the exterior access route, cars routinely pull up all the way to the curb and the

               "nose" of the vehicle extends into the access route causing the exterior access

               route to routinely have clear widths below the minimum thirty-six (36") inch

               requirement specified by Section 403.5.1 of the 2010 ADAAG Standards. This

               violation would make it dangerous and difficult for Plaintiff to access exterior

               public features of the Property.

       (iii)   Due to a policy of not having parking stops for the parking spaces directly in front

               of the exterior access route, cars routinely pull up all the way to the curb and the

               "nose" of the vehicle extends into the access route as a result, in violation of

               Section 502.7 of the 2010 ADAAG Standards, parking spaces are not properly

               designed so that parked cars and vans cannot obstruct the required clear width of




                                                  7
Case 4:20-cv-02122 Document 1 Filed on 06/17/20 in TXSD Page 8 of 14



         adjacent accessible routes. This violation would make it dangerous and difficult

         for Plaintiff to access exterior public features of the Property.

 (iv)    Near Lone Star Finance, due to a policy of having a large concrete trashcan in the

         middle of the exterior accessible route, there are publicly accessible areas of the

         Property having accessible routes with clear widths below the minimum 36

         (thirty-six) inch requirement as required by Section 403.5.1 of the 2010 ADAAG

         standards. This violation would made it dangerous and difficult for Plaintiff to

         access exterior public features of the Property.

 (v)     Near Payless Furniture, due to a policy of Defendant of allowing a tenant to place

         furniture for sale in the exterior accessible route, there are publicly accessible

         areas of the Property having accessible routes with clear widths below the

         minimum 36 (thirty-six) inch requirement as required by Section 403.5.1 of the

         2010 ADAAG standards. This violation would make it dangerous and difficult for

         Plaintiff to access exterior public features of the Property.

 (vi)    Due to the policies set forth in (i), (ii), (iii), (iv) and (v) above, the Property lacks

         a single accessible route connecting accessible facilities, accessible elements

         and/or accessible spaces of the Property in violation of Section 206.2.2 and

         206.2.4 of the 2010 ADAAG standards. This violation would make it difficult for

         Plaintiff to access public features of the Property.

 (vii)   Near Unit 112, the access aisle adjacent to the accessible parking spaces has a

         slope in excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG

         standards and are not level. This violation would make it dangerous and difficult

         for Plaintiff to exit and enter their vehicle while parked at the Property.



                                            8
Case 4:20-cv-02122 Document 1 Filed on 06/17/20 in TXSD Page 9 of 14



 (viii)   Across the vehicular way from Unit 112, the accessible parking spaces and

          associated access aisle have an inverted-slope in excess of 1:48 in violation of

          Section 502.4 of the 2010 ADAAG standards and are not level. This violation

          would make it dangerous and difficult for Plaintiff to exit and enter their vehicle

          while parked at the Property.

 (ix)     Directly in front of Unit 112, the accessible parking spaces and associated access

          aisle have a downward slope in excess of 1:48 in violation of Section 502.4 of the

          2010 ADAAG standards and are not level. This violation would make it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

 (x)      Near Unit 112, the accessible parking space is not level due to the presence of an

          accessible ramp in the accessible parking space in violation of Section 502.4 of

          the 2010 ADAAG standards. At a minimum, the access aisle is not at the same

          level as the accessible parking space it serves. This violation would make it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

 (xi)     Near Unit 112, the accessible curb ramp is improperly protruding into the

          accessible parking space in violation of Section 406.5 of the 2010 ADAAG

          Standards. This violation would make it difficult and dangerous for Plaintiff to

          exit/enter their vehicle.

 (xii)    Near Unit 112, the Property lacks an accessible route from this accessible parking

          space to the accessible entrances of the Property, due to location of the accessible

          ramp in the accessible parking space resulting in the ramp being blocked when a



                                            9
Case 4:20-cv-02122 Document 1 Filed on 06/17/20 in TXSD Page 10 of 14



          vehicle parks in the accessible space, in violation of Section 208.3.1 of the 2010

          ADAAG standards. This violation would make it difficult for Plaintiff to access

          the units of the Property.

 (xiii)   Near Unit 112, the accessible parking space has an access aisle that has vertical

          rises exceeding ¼ inch in height causing a change in level and is therefore in

          violation of Sections 303.2 and 502.4 of the 2010 ADAAG standards. This

          violation would make it dangerous and difficult for Plaintiff to exit and enter their

          vehicle while parked at the Property.

 (xiv)    Near Unit 112, due to the placement of a parking stop in the access aisle, there is

          at least one access aisle that has excessive vertical rise of four inches and

          constitutes a change in level and is therefore in violation of Section 303.2 and

          502.4 of the 2010 ADAAG standards. In addition, this parking stop encourages a

          vehicle to park in the access aisle in violation of Section 502.3.3 of the 2010

          ADAAG Standards. This violation would make it dangerous and difficult for

          Plaintiff to exit and enter their vehicle while parked at the Property.

 (xv)     Near Unit 104, the access aisle to the accessible parking space is not level due to

          the presence of an accessible ramp in the access aisle in violation of Section 502.4

          of the 2010 ADAAG standards. At a minimum, the access aisle is not at the same

          level as the accessible parking space it serves. This violation would make it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

 (xvi)    Near Unit 104, the accessible curb ramp is improperly protruding into the access

          aisle of the accessible parking space in violation of Section 406.5 of the 2010



                                            10
Case 4:20-cv-02122 Document 1 Filed on 06/17/20 in TXSD Page 11 of 14



         ADAAG Standards. This violation would make it difficult and dangerous for

         Plaintiff to exit/enter their vehicle.

 (xvii) Near Unit 1240, the two accessible parking spaces and associated access aisle

         have a surface slope in excess of 1:48 in violation of Section 502.4 of the 2010

         ADAAG standards and are not level. This violation would make it dangerous and

         difficult for Plaintiff to exit and enter their vehicle while parked at the Property.

 (xviii) Near Unit 1240, the access aisle serving the accessible parking space near Unit

         6451 is not at the same level as the parking space it serves in violation of Section

         502.4 of the 2010 ADAAG Standards. This violation would make it difficult for

         Plaintiff to exit and enter his vehicle if parked at that accessible parking space.

 (xix)   Near Crazy Boss Big Discounts, the three accessible parking spaces have a slope

         in excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG standards and

         are not level. This violation would make it dangerous and difficult for Plaintiff to

         exit and enter their vehicle while parked at the Property.

 (xx)    Near Crazy Boss Big Discounts, one accessible parking space is not located on

         the shortest distance to the accessible route leading to the accessible entrances in

         violation of Section 208.3.1 of the 2010 ADAAG Standards. This violation would

         make it for Plaintiff to access the units of the Property.

 (xxi)   Near Payless Furniture, the access aisle to the accessible parking space is not level

         due to the presence of an accessible ramp in the access aisle in violation of

         Section 502.4 of the 2010 ADAAG standards. This violation would make it

         dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

         the Property.



                                            11
     Case 4:20-cv-02122 Document 1 Filed on 06/17/20 in TXSD Page 12 of 14



       (xxii) Near Payless Furniture, the accessible curb ramp is improperly protruding into the

               access aisle of the accessible parking space in violation of Section 406.5 of the

               2010 ADAAG Standards. This violation would make it difficult and dangerous

               for Plaintiff to exit/enter their vehicle.

       (xxiii) Near Payless Furniture, the accessible ramp side flares have a slope in excess of

               1:10 in violation of Section 406.3 of the 2010 ADAAG standards. This violation

               would make it dangerous and difficult for Plaintiff to access the units of the

               Property.

       (xxiv) Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       30.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       31.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       32.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       33.     All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       34.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       35.     Upon information and good faith belief, the removal of the physical barriers and



                                                  12
     Case 4:20-cv-02122 Document 1 Filed on 06/17/20 in TXSD Page 13 of 14



dangerous conditions present at the Property is readily achievable because Defendant,

PETEREIT’S MIRACLE CORNERS, LLC, has the financial resources to make the necessary

modifications. According to the Property Appraiser, the Appraised value of the Property is

$3,139,346.00.

          36.   Upon information and good faith belief, the Property has been altered since 2010.

          37.   In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

          38.   Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

PETEREIT’S MIRACLE CORNERS, LLC, is required to remove the physical barriers,

dangerous conditions and ADA violations that exist at the Property, including those alleged

herein.

          39.   Plaintiff’s requested relief serves the public interest.

          40.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, PETEREIT’S MIRACLE CORNERS, LLC.

          41.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, PETEREIT’S MIRACLE CORNERS, LLC, pursuant to 42 U.S.C. §§

12188 and 12205.

          42.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant,

PETEREIT’S MIRACLE CORNERS, LLC, to modify the Property to the extent required by the

ADA.



                                                  13
Case 4:20-cv-02122 Document 1 Filed on 06/17/20 in TXSD Page 14 of 14



 WHEREFORE, Plaintiff prays as follows:

 (a)   That the Court find Defendant, PETEREIT’S MIRACLE CORNERS, LLC, in

       violation of the ADA and ADAAG;

 (b)   That the Court issue a permanent injunction enjoining Defendant, PETEREIT’S

       MIRACLE CORNERS, LLC, from continuing their discriminatory practices;

 (c)   That the Court issue an Order requiring Defendant, PETEREIT’S MIRACLE

       CORNERS, LLC, to (i) remove the physical barriers to access and (ii) alter the

       Property to make it readily accessible to and useable by individuals with

       disabilities to the extent required by the ADA;

 (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

       and costs; and

 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: June 17, 2020.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        14
